U.S. DISTRICT Co
GAS TRICT OF MAINE.

UNITED STATES DISTRICT COURT RECEIVED & FILED
DISTRICT OF MAINE
29 JUN 27 P57

CIVIL ACTION NO: 1:18-cv-00463-JDL

 

BEPUTY CLERK

 

BANK OF AMERICA, N.A.

PLAINTIFF
v.

HELEN JENNINGS AKA HELEN MARY
JENNINGS AND RANDALL JENNINGS
AKA RANDALL G. JENNINGS

Newer Nm eee ee Net” eee Ne Se ee ee”

DEFENDANTS

 

JUDGMENT OF FORECLOSURE AND SALE; TITLE OF REAL ESTATE IS
INVOLVED

211 Whippoorwill Road, Litchfield, State of Maine
Kennebec County Registry of Deeds in Book 11081, Page 23

After trial, the Court finds as follows:

l. That the parties have received notice of the proceedings in this action, having
previously returned waivers of service and failed to appear at the scheduled motion for default
judgment, and that the notice was given in accordance with the applicable provisions of the
Federal Rules of Civil Procedure.

2. That venue is properly laid in this Court.
3, That Plaintiff is entitled to judgment as a matter of law.
4. That Defendant(s) is/are in breach of the terms of a certain promissory note held

by the Plaintiff dated June 13, 2012, (the “Note’”), with such breach constituting a default by the
Defendant(s), and upon such default, proper notice of default was sent to the Defendant(s).

5. That the default of the Note caused a breach of the Mortgage.

6. That Plaintiff is the mortgagee of record of a mortgage securing the Note and
recorded in the Kennebec County Registry of Deeds in Book 11081, Page 23 (“Mortgage”). The
Mortgage encumbers real estate located at 211 Whippoorwill Road, Litchfield, Kennebec

1
County, State of Maine (“Property”). The legal description of the Property contained in the
Mortgage, as reformed by this judgment, is incorporated herein by reference and attached hereto
as Exhibit A.

7. That as of 6/27/2019, the following amounts are owed to Plaintiff under the terms
of the Note and Mortgage:
a. Principal Balance $111,036.96
b. Accrued Interest $9,100.12
(plus interest at a per diem of $13.69)
c. Pre-acceleration Late Charges $309.70
d. Escrow Advances $3,062.03
e. Pro Rata MIP/PMI $0.00
f. Attorney’s Fees $2,475.00
_g. Attorney’s Costs ____ $737.80
Total: $126,721.61

Plaintiff is entitled to add any additional attorney’s fees and costs incurred in connection
with the foreclosure, including any post-judgment attorney’s fees and costs, as well as any
additional amounts advanced or expended by Plaintiff pursuant to the Note and Mortgage.

8. That the order of priorities and amount of the claims of the parties who have
appeared in this action for distribution from the proceeds of sale, after payment of expenses of
sale, in this case are as follows:

a. Plaintiff in the amount of $126,721.61, plus accrued interest at the rate of
4.5% per annum, $13.69 per day to the date of entry of judgment, plus
interest after judgment at a rate of 8.59% per annum [pursuant to 14
M.R.S.A. § 1602-C]. Further, Plaintiff is entitled to the additional amounts
incurred by Plaintiff as described in Paragraph 7 above, including but not
limited to attorney’s fees and costs, insurance premiums, and real estate
taxes;

b. Clerk of the Court: any excess proceeds from sale, pursuant to 14 M.R.S.A. §
6324

9. That the names and addresses (if known) of all parties to this action and their
counsel of record are identified as follows:

Bank of America, N.A.

c/o Bendett & McHugh, P.C.
30 Danforth Street, Suite 104
Portland, ME 04101
Helen Jennings & Randall Jennings
4579 W. Field Street
Homosassa, FL 34446

10. That the Plaintiff's claim for attorney fees is not integral to the relief sought,
within the meaning of M.R.Civ.P. 54(b)(2); and

11. That Defendants have neither requested mediation, nor do the Federal Rules of
Civil Procedure require mediation, and therefore M.R.S.A. § 6321-A and M.R.Civ.P. 93 do not
apply and mediation is considered waived;

12.‘ That there is no just reason for delay in the entry of final judgment for Plaintiff on
all claims, except for the claim for Attorney’s fees and disbursements and additional amounts
advanced by Plaintiff related to its mortgage security incurred by Plaintiff after the date of
Plaintiff's Affidavit, for the following reasons:

a. Ifjudgment is granted but not entered as final, the time periods set forth in 14
M.R.S.A §§ 6322 and 6323 will commence even though the judgment is
subject to later revision;

b. The Plaintiff and any bidders at the foreclosure sale would be exposed to
some risk in proceeding to a sale if judgment is not final and remains subject
to revision; and

c. Any dispute regarding post-judgment Attorney’s fees and disbursements or
additional amounts advanced by Plaintiff related to its mortgage security
may be resolved by the Defendant(s) filing a motion contesting Plaintiff's
Report of Public Sale as provided in 14 M.R.S.A. § 6324.

WHEREFORE, it is hereby Ordered and Decreed:

A. That the conveying deed describing the Property inadvertently misstates and omits
certain necessary directional calls stating “. .. Two Hundred Twenty (200) Feet to an iron
pin...”, and thus Count I of the Amended Complaint is GRANTED and the subject
property description is hereby reformed to read “. . . Two Hundred Twenty (220) Feet to
an iron pin. ..”5

B. That Counts JI and III of the Amended Complaint are GRANTED, and if Defendant(s),
his/her/their heirs and assigns, do not pay the Plaintiff the amounts adjudged to be due to
Plaintiff as set forth in Paragraph 8(a) above within ninety (90) days from the date of
entry of this Order, Plaintiff (through its agents or attorneys) shall proceed with a sale of
the Property described in the Mortgage, pursuant to 14 M.R.S.A. §§ 6321-6324, free and
clear of all liens, except liens senior to Plaintiff's Mortgage, and shall pay the proceeds of
sale, after satisfying expenses of sale, in the amounts, manner, and priority set forth in
Paragraph 8 above;

C. That the Clerk is hereby directed to enter this Order and Judgment of Foreclosure and
Sale as a final judgment pursuant to F. R. Civ. P. 54(b), except as to any additional post-
judgment Attorney’s fees and disbursements or additional amounts advanced by Plaintiff
related to its mortgage security;

D, That if Defendant(s) fail(s) to redeem by paying the above amounts adjudged to be due
on or before ninety (90) days from the date of entry of this Order, or within such
additional time as Plaintiff may in its sole discretion allow, or if Defendant(s) abandon(s)
the Property, Plaintiff shall then be entitled, at its option, to take exclusive possession of
the Property described in Plaintiff's Mortgage, and Clerk shall issue a Writ of Possession
at the request of Plaintiff;

E. That Plaintiff is entitled, at its option, to have a receiver appointed to collect the rents of
the Property pursuant to the Mortgage;

F, That an execution shall issue against Defendant(s) for any deficiency, provided the
requirements are met, but that no deficiency shall issue against any Defendant who has
received a discharge in bankruptcy for this debt, nor shall a deficiency issue against
anyone who did not actually execute a promissory note or other document creating an
obligation to pay;

G. That Plaintiff shall specify Attorney’s fees and disbursements incurred after the date of
Attorney’s Fees and Disbursements Affidavit in its Report of Public Sale, which shall
then constitute a timely application for an award of additional attorneys’ disbursements,
notwithstanding Local Rule 54.2; Defendant(s) may contest the Report and application
for additional Attorney’s fees and disbursements by filing a motion pursuant to 14
M.R.S.A. §6324; and

H. That once the applicable appeal period has expired as determined under F. R. Civ. P. 58
and F. R. App. P. 3, Plaintiff shall prepare and the Clerk shall execute an appropriate
certification either that no action was taken or that an appeal was filed, and Plaintiff shall
then record the said certification and a copy of this Judgment in the Kennebec County
Registry of Deeds and pay the recording fees therefore, in compliance with 14 M.R.S.A.
§ 2401(3), such fees and costs so incurred by Plaintiff t

salle. indebtedness secured by the Mortgag:

Dated: nei, 2y9
Date entered in the docket: uy At 201%

   
CERTIFICATION OF CLERK PURSUANT TO 14 M.R.S.A. § 2401(3)(F)

Pursuant to 14 M.R.S.A. § 2401(3)(F), it is hereby certified that no notice of appeal of the
Judgment of Foreclosure and Sale in this matter was filed with the Clerk of Court in this action
within the appeal period following the entry of judgment, as provided by F. R. Civ. P. 58 and F.
R. App. P. 3.

Dated:

 

 

Clerk of Court
